Citation Nr: 1337607	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  05-32 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for arthritis of the cervical spine.

3.  Entitlement to service connection for osteoarthritis of the left acromioclavicular joint (claimed as a left shoulder disability).

4.  Entitlement to service connection for a left ankle disability.

5.  Entitlement to service connection for degenerative changes of the metacarpophalangeal and first interphalangeal joints of the right great toe (claimed as a broken great toe).


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1972 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) from July 2003 and January 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied the Veteran's claims of entitlement to service connection for PTSD, arthritis of the cervical spine, a left shoulder disability, a left ankle disability, and a broken great toe.

In May 2009, the issues above were remanded for additional development.  The issue of entitlement to service connection for hearing loss was also remanded at that time.  In a March 2013 decision, the RO granted service connection for hearing loss, and the Veteran has not expressed disagreement with the determination.  The issue is therefore granted in full and no longer on appeal. 

The Board observes that the Veteran originally filed his claim as entitlement to service connection for PTSD.  However, the Board notes the claims file includes other psychiatric diagnoses to include dysthymic disorder and depression.  The United States Court of Appeals for Veterans Claims (Court) has recently determined that when a claimant makes a claim of entitlement to service connection for a psychiatric disability, he is seeking service connection any acquired psychiatric disability regardless of how those symptoms are labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has changed the issue to entitlement to an acquired psychiatric disorder to include PTSD as reflected on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

After a thorough review of the Veteran's paper and Virtual VA electronic claims files, the Board has determined that additional development is necessary prior to the adjudication of the Veteran's claim for service connection.

For the Veteran's psychiatric claim, the evidence clearly shows that the Veteran has a diagnosis of a psychiatric disorder to include PTSD.  The Veteran primarily attributes any current psychiatric disability to his experiences while serving in Guantanamo Bay, Cuba, and Rota, Spain.  Specifically, the Veteran asserted that while in Cuba in December 1976 or January 1977, he was asked to donate blood after a service member was injured by a landmine.  He also reported, in an undated letter, that he heard "rounds going off" from time to time.  While in Spain, the Veteran claimed that he was on alert for 72 hours during the "Yom Kippur War" in Israel in 1973.  Additionally, in a September 2009 statement, the Veteran reported his PTSD was due to being pulled out of his top bunk and hitting his head on a concrete floor and in a January 2004 claim, the Veteran asserted he has PTSD due to nerve gas exposure during gas mask testing.  

The Board notes that adequate development has established the circumstances during the Veteran's active duty service in Spain.  However, the AMC/RO has not attempted to obtain any additional reserve service records or to verify the Veteran's claimed stressor learning of a service member injured in Cuba.  Reserve service personnel records indicate the Veteran served on active duty for training (ACDUTRA) for 16 days from January to March 1977.  Though there is no specific indication from his service and reserve service records that the Veteran was in Cuba at this time, the Board finds that the AMC/RO should at least attempt to verify his location during that period, and if there was a service member injured by a landmine during the time period from January to March 1977 in Cuba.  Additionally, since verification of some stressors is being attempted, the AMC/RO should give the Veteran another opportunity specify the circumstances under which he heard "rounds" going off in Cuba.  

Regarding the Veteran's service connection claims for shoulder, neck, right toe, and left ankle disorders, the Board notes that VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran asserts that he was treated for a broken right big toe in service and that his medical records would have substantiated his claims.  The Veteran claims that his neck and shoulder pain are due to a fight which occurred in service in Spain and were subsequently aggravated by a post-service work-place accident.  The Veteran also asserts that he hurt his ankle while in route returning from ACDUTRA in Cuba.  

The Board notes that there are limited service treatment records available in the claims file.  An enlistment examination report and medical history report indicate no complaints of musculoskeletal disorders or history of broken bones.  However, a November 1975 reserve service examination report indicates a history of broken bones.  There are no additional details in the medical history reports and no service treatment records which support the Veteran's claims.  However, the Board notes that the Veteran is competent to report shoulder, neck, right toe, and left ankle pain since service.  The Board finds that a medical examination and opinion, based on full review of the record and supported by stated rationale, is needed to fairly resolve the claims on appeal.  See 38 U.S.C.A. § 5103A (d) (2) (West 2002 & Supp. 2012).


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include all stressors the Veteran experienced while serving on active duty.  In particular, the Veteran should be asked to provide additional detail regarding the circumstances under which he heard rounds fired while in Cuba.  Based on his response, the AMC/RO must attempt to procure copies of all reserve service records which have not previously been obtained.  Regardless of the Veteran's response, the AMC/RO must attempt to obtain the Veteran's entire reserve service personnel file to include any documents which support service in Cuba in 1977.  All attempts to secure this evidence must be documented in the claims file by the AMC/RO.  

If, after making reasonable efforts to obtain named records the AMC/RO is unable to secure same, the AMC/RO must notify the Veteran and (a) identify the specific records the AMC/RO is unable to obtain; (b) briefly explain the efforts that the AMC/RO made to obtain those records; (c) describe any further action to be taken by the AMC/RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Regardless of whether the Veteran's entire personnel file is obtained, the AMC must direct the JSRRC to provide any information that might corroborate the Veteran's alleged stressors.  Specifically, the JSRRC must attempt to verify whether the Veteran may have travelled to Cuba as part of his ACDUTRA between January to March 1977, and whether a service member was injured or killed by a landmine in Guantanamo Bay, Cuba during the period from January to March 1977.  If the Veteran has provided sufficient detail on any additional stressors in response to VA's request so as to allow for an attempt at verification, such information should also be provided to the JSRRC.

3.  Following receipt of this evidence, the AMC is free to undertake any additional development, to include a new examination if deemed necessary.

4.  The Veteran should be scheduled for an appropriate VA examination to determine the etiology of his claimed left ankle, cervical spine, left shoulder, and right great toe disorders.  

Based on a review of the record and an examination of the Veteran, the examiner should offer an opinion as to whether the Veteran has a left ankle, cervical spine, left shoulder, and/or right big toe disorders, and if so, whether it is at least as likely as not (50 percent probability or greater) that the claimed disorders are related to the Veteran's service.  

The claims files and any other pertinent medical evidence not in the claims files but located in Virtual VA should be made available to and reviewed by the physician.

A complete rationale for all opinions is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.

If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If any benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


